DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-10 and 13-20 have been amended. Claims 1-20 are now pending. Claims 1, 13 and 18 are independent.  This Office action is in response to amendments and arguments received on August 25, 2021. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The terms feature vector and reference feature vector are considered definite as interpreted in view of Applicant disclosure [0032] and [0041] as vector measurements in a feature space. The term distance metric is interpreted in view of [0054] as a measured distance between the claimed vectors. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Tanaka et al. (US 20190367031 A1) herein “Tanaka”, Grossard et al. (US 20150202990 A1) herein “Grossard” and Oldridge (US 20160318501 A1) herein “Oldridge”
Tanaka and Grossard disclose or teach features of a system to regulate vehicle powertrains in electric vehicles, as outlined in the previous Office Action dated 06/25/2021. determin[ing] a distance metric between the feature vector and the corresponding reference feature vector specified by at least one of the plurality of operation profiles, and therefore claims 1, 13 and 18 are considered allowable over Tanaka and Grossard.
Oldridge also discloses a system to regulate vehicle powertrains in electric vehicles including generation of torque curve profiles for electric motor control in detected environments, such as uphill portions of a route. (See at least claims 1, 24, and 36) However, Oldridge does not teach or suggest determin[ing] a distance metric between the feature vector and the corresponding reference feature vector specified by at least one of the plurality of operation profiles, and therefore claims 1, 13 and 18 are considered allowable over Oldridge.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 13 and 18 at the time of filing. Therefore claims 1, 13 and 18 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-12, 14-17 and 19-20, and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
November 17, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669